Citation Nr: 0821015	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-38 688	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to a compensable rating for bilateral hearing 
loss.



REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel




INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1942 to October 1945.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a September 
2006 rating decision of the Waco, Texas Department of 
Veterans Affairs (VA) Regional Office (RO) that continued a 
noncompensable rating for bilateral hearing loss.  In June 
2008, the Board granted a motion to advance this case on the 
Board's docket due to the appellant's advanced age. 


FINDINGS OF FACT

It is not shown that at any time during the appeal period the 
veteran had hearing acuity worse than Level VIII in the right 
ear or worse than Level I in the left ear.


CONCLUSION OF LAW

A compensable rating for bilateral hearing loss is not 
warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.85, Diagnostic Code (Code) 6100, 4.86 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim.  38 C.F.R. § 3.159(b)(1).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The veteran was advised of VA's duties to notify and assist 
in the development of the claim prior to the initial 
adjudication of his claim.  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006).  A July 2006 letter explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, the evidence he was 
responsible for providing, and advised him to submit any 
evidence or provide any information he had regarding his 
claim.  In compliance with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), it also informed the veteran of 
disability rating and effective date criteria.  He has had 
ample opportunity to respond/supplement the record, and is 
not prejudiced by any technical notice deficiency (including 
in timing) that may have occurred earlier in the process.  

The Board is aware that the notice letters do not contain the 
level of specificity set forth in Vazquez-Flores v. Peake, 22 
Vet. App. 37, 43-44 (2008).  However, the Board finds that 
any such procedural defect is not prejudicial error in this 
case because of evidence of actual knowledge on the part of 
the veteran and his representative, and other documentation 
in the claims file of such notification that a reasonable 
person could be expected to understand what was needed to 
substantiate the claim.  See Sanders v. Nicholson, 487 F.3d 
881 (Fed. Cir. 2007).  Notably, the statement of the case 
provided the criteria for rating bilateral hearing loss.  The 
veteran's December 2006 VA Form 9, substantive appeal, 
indicated an awareness that information demonstrating a 
noticeable worsening or increase in severity of the 
disabilities and the effect such worsening has on his 
employment and daily life is necessary to substantiate his 
claim for a higher evaluation.  His representative's April 
2008 informal hearing presentation demonstrated an 
understanding of the specific diagnostic criteria required to 
establish a compensable rating for bilateral hearing loss.  
Significantly, the Court in Vazquez-Flores held that actual 
knowledge is established by statements or actions by the 
claimant or the claimant's representative that demonstrate an 
awareness of what was necessary to substantiate his claim.  
See Vazquez-Flores, 22 Vet. App. at 48-49, citing Dalton v. 
Nicholson, 21 Vet. App. 23, 30-31 (2007).  As noted above, 
the veteran has had ample opportunity to respond/supplement 
the record, and neither the veteran nor his representative 
has alleged that notice has been less than adequate.  
Therefore, no further notice is required.

The veteran's pertinent treatment records have been secured.  
The RO arranged for a VA examination in July 2006.  The 
veteran has not identified any pertinent evidence that 
remains outstanding.  VA's duty to assist is met.  
Accordingly, the Board will address the merits of the claim.

B.	Factual Background

November 2004 private audiometry, presented in chart format, 
found moderate to profound steeply sloping noise-induced 
hearing loss in the right ear and mild to severe steeply 
sloping noise-induced hearing loss in the left ear.  The word 
recognition score for the right ear was "could not tell" 
and 44 percent for the left ear.  In a December 2004 letter, 
the private otolaryngologist noted that the word recognition 
test was done with the Maryland CNC word list. 

On February 2005 VA audiological evaluation, puretone 
thresholds, in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
45
70
85
LEFT
30
30
45
55
65

The average puretone thresholds were 59 decibels, right ear, 
and 49 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 88 percent bilaterally.

July 2006 private audiometry, presented in chart format (and 
uninterpreted, apparently), found moderate to profound 
sensorineural hearing loss in the right ear and mild to 
profound sensorineural hearing loss in the left ear.  The 
word recognition score was 52 percent for the right ear and 
80 percent for the left ear.  

On July 2006 VA audiological evaluation, puretone thresholds, 
in decibels, were as follows: 




HERTZ



500
1000
2000
3000
4000
RIGHT
30
40
50
70
90
LEFT
25
25
40
50
60

The average puretone thresholds were 63 decibels, right ear, 
and 44 decibels, left ear.  Speech audiometry revealed speech 
recognition ability of 48 percent in the right ear and 92 
percent in the left ear.

In his December 2006 VA Form 9, substantive appeal, the 
veteran stated that he has difficulty hearing especially in 
crowded, noisy areas, and that people conversing with him 
often have to repeat themselves.  He also stated that his 
hearing loss impacted his ability to watch television and 
participate in church.  

In his April 2008 informal hearing presentation, the 
veteran's representative argued that when VA relied on the 
July 2006 VA examination in rendering its decision, it stated 
that the VA examination, "show[ed] speech recognition based 
on the Maryland Speech Recognition test" (see October 2006 
Statement of the Case), thus implying that the July 2006 
private audiometry did not use the Maryland Speech 
Recognition Test.  


C.	Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4.  38 U.S.C.A. § 1155.  
The appropriate evaluation for hearing impairment is 
determined under the criteria in 38 C.F.R. §§ 4.85, 4.86.

The Rating Schedule provides a table for ratings purposes 
(Table VI) to determine a Roman numeral designation (I 
through XI) for hearing impairment, based on testing (by a 
state-licensed audiologist) including puretone thresholds and 
speech discrimination (Maryland CNC test).  See 38 C.F.R. 
§ 4.85.  Where there is an exceptional pattern of hearing 
impairment (as defined in 38 C.F.R. § 4.86) the rating may be 
based solely on puretone threshold testing.  See 38 C.F.R. 
§ 4.85, Table VIA.  One exceptional pattern of hearing 
impairment occurs when the puretone thresholds in each of the 
four frequencies (1,000, 2,000, 3,000 and 4,000 Hertz) are 55 
decibels or greater.  Another occurs when the puretone 
threshold at 1000 hertz is 30 decibels or less, and the 
threshold at 2000 hertz is 70 decibels or more.  See 
38 C.F.R. § 4.86(a)(b).  Table VII is used to determine the 
rating assigned by combining the Roman numeral designations 
for hearing impairment of each ear.  

Ratings for hearing impairment are derived by the mechanical 
application of the Rating Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered.  Lendenmann v. Principi, 3 Vet. App. 345 (1992).  

The Court has held that "staged" ratings are appropriate 
for an increased rating claim where the factual findings show 
distinct time periods when the service-connected disability 
exhibits symptoms that would warrant different ratings.  Hart 
v. Mansfield, 21 Vet. App. 505  (2007).  The RO has not 
assigned staged ratings for bilateral hearing loss; a 
noncompensable rating has been assigned for the entire appeal 
period.  As no show entitlement to a have been consistent 
throughout, staged ratings are not indicated.  

The veteran's July 2006 private audiometry is presented in a 
format which the Board is neither competent nor authorized to 
interpret.  There is no indication that the July 2006 
audiometry was conducted in the manner required by 
regulation.  Thus, the testing results are not appropriate 
for rating the veteran's hearing loss disability.

The only audiometry of record suitable for rating purposes is 
that on July 2006 VA examination, when average puretone 
thresholds were 63 decibels, right ear, and 78 decibels, left 
ear.  Speech discrimination was 48 percent in the right ear 
and 92 percent in the left.  Under Table VI, such hearing 
acuity constitutes Level VIII hearing in the right ear and 
Level I hearing in the left.  Under 38 C.F.R. § 4.85, Table 
VII, such hearing acuity warrants a noncompensable rating 
under Code 6100.  The July 2006 VA audiometry did not show an 
exceptional pattern of hearing that would warrant rating the 
disability under the alternate criteria in Table VIA.

The veteran's lay assertions that his hearing impairment has 
been, and is, greater than reflected by a noncompensable 
rating are insufficient to establish this is so.  While he is 
competent to describe the impact of his hearing acuity on his 
daily life, as a layperson, he is not competent to establish 
the level of hearing disability by his own opinion.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  As 
noted, the evaluation of hearing loss disability involves the 
mechanical application of the rating schedule, which here 
results in a noncompensable rating.  See Lendenmann, supra.

The veteran's representative argues that more consideration 
should be given to the July 2006 private audiometry.  Once 
again, it is noteworthy that the Board cannot make any 
assumptions about medical evidence.  The [puretone threshold] 
results of the private audiometry were presented in a format 
the Board is neither competent nor authorized to interpret.  
Therefore, they cannot be the basis for the rating assigned.  

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  
There is no objective evidence or allegation in the record 
that "the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization" due to hearing loss as to suggest that 
referral for extraschedular consideration is indicated.  
38 C.F.R. § 3.321(b).

The preponderance of the evidence is against a compensable 
rating for bilateral hearing loss.  The reasonable doubt 
doctrine is not for application and the claim must be denied.


ORDER

A compensable rating for bilateral hearing loss is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


